     Case 1:20-cv-00522-NONE-JLT Document 76 Filed 01/21/21 Page 1 of 2




 1    MARGO A.RAISON,COUNTY COUNSEL
      Kathleen Rivera,Deputy(SBN 211606)
2
      Phillip T.Jenkins,Deputy(SBN 309523)
3
      Kem County Administrative Center
      1115 Truxtun Avenue,Fourth Floor
4     Bakersfield, CA 93301
      Telephone 661-868-3800
5

6     Attorneys for Defendants County of Kem,
      Donny Youngblood and Joshua Nicholson
7
                               UNITED STATES DISTRICT COURT
8
                            EASTERN DISTRICT OF CALIFORNIA
9
      APOTHIO,LLC,                                Case No.: 1:20-CV-00522-NONE-JLT
10

11                        Plaintiffs,             COUNTY DEFENDANTS'NOTICE OF
                                                  JOINDER IN OPPOSITION TO
12    V.                                          PLAINTIFF'S MOTION FOR LEAVE TO
                                                  FILE AND NOTICE OF
13
      KERN COUNTY;KERN COUNTY                     SUPPLEMENTAL INFORMATION
14    SHERIFF'S OFFICE; CALIFORNIA                REGARDING DEFENDANTS'
      DEPARTMENT OF FISH AND                      DISCLOSURE OF PROBABLE CAUSE
15    WILDLIFE;DONNY YOUNGBLOOD;                  AFFIDAVIT

16
      JOSHUA NICHOLSON;CHARLTON H.                FILED BY DEFENDANT STATE OF
      BONHAM;JOHN DOES #1 THROUGH                 CALIFORNIA,CALIFORNIA
17    #10,UNKNOWN AGENTS OF THE                   DEPARTMENT OF FISH AND
      KERN COUNTY SHERIFF'S OFFICE;               WILDLIFE and CHARLTON H.
18                                                BONHAM(ECF DOC 75)
      JOHN DOES #11 THROUGH #20,
19    UNKNOWN AGENTS OF THE
      CALIFORNIA FISH AND WILDLIFE                Ctrm: 4
20    DEPARTMENT,                                 Judge:NONE

21
                          Defendants.             Complaint filed: April 10,2020
22

23    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD;

24          COME NOW Defendants County of Kem, on behalf of itself and its integral agency
25    the Kem County Sheriffs Office, Sheriff Donny Youngblood and Sergeant Joshua Nicholson
26    (hereinafter collectively "County defendants") and hereby provide NOTICE OF JOINDER in
27    the Opposition Brief filed by the California Dept. of Fish and Wildlife and Charlton H.
28    Bonham ("State Defendants")(ECF Doc. 75).



      COUNTY DEFENDANTS'NOTICE OF JOINDER IN OPPOSITION       Case No. 1:20-cv-00522-NONE-JLT
     Case 1:20-cv-00522-NONE-JLT Document 76 Filed 01/21/21 Page 2 of 2




1            In addition, County defendants respectfully request that any relief ordered by the Court
2     relative to the State Defendants' Opposition to Motion for Leave to File and Notice of
3     Supplemental Information Regarding Defendants' Disclosure of Probable Cause Affidavit also
4     be ordered in favor of County defendants.
5
      Dated: January 21,2021                      MARGO A. RAISON,COUNTY COUNSEL
6

7                                                 By:_ /s/ Kathleen Rivera
                                                      Kathleen Rivera,Deputy
8                                                     Phillip T. Jenkins, Deputy
                                                      Attorneys for Defendants County
9
                                                      ofKem,Donny Youngblood and
10                                                    Joshua Nicholson

11

12
      #25B2039

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




      COUNTY DEFENDANTS'NOTICE OF JOINDER IN OPPOSITION             Case No. 1:20-cv-00522-NONE-JLT
